Case 3:20-cv-00313-BJD-JBT Document 16 Filed 08/19/20 Page 1 of 4 PageID 281




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


JASON JAMES NEIHEISEL,

              Petitioner,

vs.                                               Case No.:     3:20-cv-313-J-39JBT
                                                                3:17-cr-89-J-39JBT
UNITED STATES OF AMERICA,

              Respondent.
                                             /

                                          ORDER

       This case is before the Court on Petitioner Jason Neiheisel’s Motion to Compel.

(Civ. Doc. 4, Motion). The government has responded in opposition (Civ. Doc. 5,

Response), and Petitioner has filed a reply (Civ. Doc. 10, Reply). 1

       Petitioner seeks to compel the government to turn over software operating

information regarding Torrential Downpour, the operating system federal agents used to

identify Defendant’s internet protocol address as having engaged in distributing child

pornography. Petitioner contends the program may be defective in some way, such that

it misidentifies “the existence of child pornography on file sharing platforms.” Motion at 2.

Petitioner seeks disclosure “so [Petitioner’s] expert witnesses can evaluate the software

to determine whether exculpatory information is present to the extent that [Petitioner’s]

previous trial lawyer was incompetent for failing to do the same.” Id. at 2-3. The

government voluntarily turned over certain information regarding Torrential Downpour’s




1
       Docket citations to the criminal case, 3:17-cr-89-J-39JBT, are denoted “Crim. Doc. _.”
Docket citations to the § 2255 case, 3:20-cv-313-J-39JBT, are denoted “Civ. Doc. _.”
                                             1
Case 3:20-cv-00313-BJD-JBT Document 16 Filed 08/19/20 Page 2 of 4 PageID 282




use in this investigation, but it opposes disclosure of the program’s software and coding

manuals. Response at 1-2.

       “A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled

to discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997).

“[T]he broad discovery provisions of the Federal Rules of Civil Procedure d[o] not apply

in habeas proceedings.” Id. (quotation marks and citation omitted). Instead, a petitioner

must show “good cause” for discovery, in which case “[a] judge may … authorize a party

to conduct discovery under the Federal Rules of Criminal Procedure or Civil Procedure,

or in accordance with the practices and principles of law.” Rule 6(a), Rules Governing

Section 2255 Proceedings in the United States District Courts (“Rule(s)”). To show “good

cause,” a petitioner must set forth “specific allegations” that “show reason to believe that

the [petitioner] may, if the facts are fully developed, be able to demonstrate that he … is

entitled to relief.” Bracy, 520 U.S. at 908-09.

       Petitioner has not shown good cause for compelling disclosure of Torrential

Downpour’s operating information. Petitioner provides no evidence that the program

malfunctioned in this case, only speculation that it might have. However, “good cause for

discovery cannot arise from mere speculation.” Arthur v. Allen, 459 F.3d 1310, 1311 (11th

Cir. 2006). As “evidence” of a defect, Petitioner cites the government’s resistance to

turning over Torrential Downpour for inspection in this case and others, like United States

v. Schwier, No. 3:17-cr-00095-SLG, 2020 WL 1258027, at *2 (D. Alaska Mar. 16, 2020)).

Petitioner infers that the government’s opposition to turning over the software proves ipso

facto that the government knows of some defect in the program. Motion at 2. That is an

unjustified inferential leap. Another, and probably more likely, explanation is that the



                                              2
Case 3:20-cv-00313-BJD-JBT Document 16 Filed 08/19/20 Page 3 of 4 PageID 283




government opposes turning over Torrential Downpour’s software code because of the

risk it will be compromised if leaked into the wrong hands. See Response at 17-20; (Civ.

Doc. 5-2).

       Petitioner also suggests there must be a defect in Torrential Downpour because

federal agents failed to find child pornography on Petitioner’s personal devices. Again,

this is mere speculation. This argument wrongly assumes that the only reason agents

failed to find illicit files on Petitioner’s computer is that Torrential Downpour must have

malfunctioned. It ignores the explanation that Petitioner deleted the files, which is what

the agents testified that Petitioner admitted to doing after downloading child pornography.

(See Crim. Doc. 88, Presentence Investigation Report [PSR] at ¶¶ 13, 15; Crim. Doc. 119,

Trial Transcript Vol. II at 116, 135; Crim. Doc. 120, Trial Transcript Vol. III at 52).

       Petitioner relies on United States v. Gonzales, No. CR-17-01311-001-PHX-DGC,

2019 WL 669813 (D. Ariz. Feb. 19, 2019), where the district court, bound by Ninth Circuit

precedent, allowed one defendant’s expert to examine Torrential Downpour in a law

enforcement facility. But Gonzales is distinguishable. First, Gonzales was a criminal case,

not a § 2255 proceeding. Thus, the applicable standard under which the district court

found discovery to be warranted – materiality pursuant to Fed. R. Crim. P. 16(a)(1)(E) –

is not the standard in a § 2255 proceeding, see Rule 6(a). 2 Second, the district court

allowed discovery for one defendant (while denying it to another) because his expert gave

specific testimony explaining how and why she believed Torrential Downpour

malfunctioned in that case. Id. at *4-5. Such evidence is lacking here. Even so, the district



2
        Indeed, the district court found that discovery of Torrential Downpour would not have been
warranted under the standards of Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United
States, 405 U.S. 150 (1972). Gonzales, 2019 WL 669813, at *7.
                                                3
Case 3:20-cv-00313-BJD-JBT Document 16 Filed 08/19/20 Page 4 of 4 PageID 284




court denied the expert a copy of the program or access to its user manual, finding that

such information was protected by the law enforcement privilege. Id. at *7-9.

        Petitioner cites no case where a court authorized discovery of Torrential Downpour

under the standard of Rule 6. “[A] habeas case is not a vehicle for a so-called fishing

expedition via discovery, an effort to find evidence to support a claim.” Borden v. Allen,

646 F.3d 785, 810 n.31 (11th Cir. 2011). Petitioner’s allegations raise no more than a

speculative inference that Torrential Downpour might have malfunctioned here. Because

the Court finds that Petitioner has not shown good cause for discovery, it need not reach

the government’s argument that the law enforcement privilege applies.

        Accordingly, in light of the foregoing discussion, it is ORDERED that Petitioner’s

Motion to Compel (Civ. Doc. 4) is DENIED. 3

        DONE AND ORDERED in Jacksonville, Florida this 19th day of August, 2020.




lc 19

Copies:
Counsel of Record
Jason Neiheisel




3
       In his Reply, Petitioner makes a new request for “globally unique identifying” (GUID) data.
Reply at 4-5. The Court does not address new requests for relief raised in a reply.
                                                4
